149 Ga. App. 214 (1979)
253 S.E.2d 802
IN RE CRUDUP.
57064.
Court of Appeals of Georgia.
Argued January 8, 1979.
Decided February 15, 1979.
Rehearing Denied March 2, 1979.
John N. Crudup, for appellant.
Jeff C. Wayne, District Attorney, for appellee.
DEEN, Chief Judge.
This appeal is brought from an order of the Superior Court of Hall County signed by Judge A. Richard Kenyon which found Attorney Crudup in contempt of court. Although the order contains findings of fact and conclusions of law, no sanctions were imposed against appellant. Code Ann. § 24-105 entitled "Powers of courts to punish for contempt" authorizes the various courts to issue attachments and to inflict summary punishment for contempt of court. Where the trial court issues an order finding appellant in contempt of court but does not impose punishment, no final judgment has been entered and the case is still pending in the court below and this court cannot review *215 the lower court's decision. See Code Ann. § 6-701; see also Harrell v. Peteet, 134 Ga. App. 210 (214 SE2d 5) (1975).
Court of Appeals Rule 14 (a) requires enumerations of error to be filed within twenty days after the case is docketed. "An enumeration of error may not be amended after the time for filing has expired." Williams v. State, 142 Ga. App. 764 (236 SE2d 893) (1977).
This appeal must be dismissed as premature.
Appeal dismissed. McMurray and Shulman, JJ., concur.